Name: 2004/566/JHA: Council Decision 2004/566/JHA of 26 July 2004 amending Decision 2000/820/JHA establishing a European Police College (CEPOL)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  justice;  European construction;  civil law;  social affairs
 Date Published: 2004-07-27; 2006-05-30

 27.7.2004 EN Official Journal of the European Union L 251/19 COUNCIL DECISION 2004/566/JHA of 26 July 2004 amending Decision 2000/820/JHA establishing a European Police College (CEPOL) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 30(1)(c) and Article 34(2)(c) thereof, Having regard to the initiative of Ireland (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) The European Police College (CEPOL) established by Decision 2000/820/JHA (3) presently does not have legal personality. (2) In the review of activities in the first three-year period the lack of legal personality has been identified as one of the major obstacles to the proper functioning of CEPOL. (3) It is appropriate that CEPOL be given the legal and contractual capacity available to legal persons. (4) This amendment is without prejudice to any other future amendments, in particular those that might be considered necessary following the review of activities in the first three-year period, HAS DECIDED AS FOLLOWS: Article 1 Decision 2000/820/JHA is hereby amended as follows: 1. the following Article shall be inserted: Article 4a 1. CEPOL shall have legal personality. 2. CEPOL shall enjoy in each Member State the most extensive legal and contractual capacity available to legal persons under that State's law. CEPOL may in particular acquire and dispose of movable or immovable property and be a party to legal proceedings. 3. The administrative director referred to in Article 4(2) shall be CEPOLs legal representative.; 2. in Article 5(4): (a) point (d) shall be replaced by the following: (d) general operating costs of the secretariat, without prejudice to point (f); (b) point (f) shall be replaced by the following: (f) remuneration of members of the secretariat and/or reimbursement, in proportion to Member States' contributions, of the costs incurred by the Member State(s) paying the remuneration of members of the secretariat. Article 2 This Decision shall take effect on the day following that of its publication. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 26 July 2004. For the Council The President B. BOT (1) OJ C 1, 6.1.2004, p. 8. (2) Opinion delivered on 20 April 2004 (not yet published in the Official Journal). (3) OJ L 336, 30.12.2000, p. 1.